 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10       EDWARD ROYCE STOLZ, II,                              No. 2:18-cv-1923-KJM-KJN
11                         Plaintiff,                         ORDER SETTING STATUS CONFERENCE
12            v.
13       TRAVELERS INSURANCE CO., et al.
14                         Defendants.
15
             Previously, the undersigned ordered Plaintiff to produce certain documents and respond to
16
     certain interrogatories. (See ECF No. 121.) After significant delays, Defendant renewed its
17
     motion to compel. (ECF No. 143.) The Court set a briefing schedule, obligating Plaintiff to
18
     respond by February 14, 2020, with any reply from Defendant due by February 21. (Id.) On
19
     February 12, Plaintiff requested a substitution of attorney, which was granted. (ECF Nos. 146,
20
     147.) However, neither party has submitted any briefing regarding Defendant’s renewed motion.
21
             The undersigned ORDERS the parties to confer on scheduling an informal telephonic
22
     conference–and contact chamber’s courtroom deputy for scheduling. The parties’ two–page joint
23
     statement will be due by noon the day prior, addressing the status of Defendant’s renewed motion
24
     and any conferral efforts by Plaintiff’s new counsel. 1
25
     DATED: February 25, 2020
26

27
     1
       Available times are Mar. 3 between 9 and 11am; Mar. 4 between 3 and 4pm; or Mar. 6 between 9 and 10am. See
28   http://www.caed.uscourts.gov/caednew/index.cfm/judges/all-judges/5046/ for information on telephonic conferences.
